Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 09/01/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Abstract objection
4. The abstract of the disclosure is objected to because Abstract is Incomplete with empty spaces, punctuation marks, and element numbers of the drawings. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa (WO 2017/141545 A1 with PCT filing date 12.22.2016; English version US 2018/145503 A1) and in view of Borden et al (US 7215590 B1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Regarding independent claim 9, Minagawa (WO 2017/141545 A1 with PCT filing date 12.22.2016; English version US 2018/145503 A1) teaches, A method for monitoring a multi-die power module comprising 2*N dies that are in a half-bridge switch configuration (figure 1, paragraph [0034], insulated gate bipolar transistors (referred to as IGBTs hereinafter) 22a, 22c, 22e as voltage-controlled semiconductor devices forming an upper arm unit connected to the positive line Lp and IGBTs 22b, 22d, 22f forming a lower arm unit connected to the negative line Ln), characterized in that the method comprises the steps of: setting the dies in a non-conductive state (paragraphs [0038], [0039],[0043]), selecting one die which is blocking a voltage (paragraph [0064]), injecting a current in a gate of the selected die in order to charge an input parasitic capacitance of the selected die (paragraph [0064]-[0066]), monitoring a voltage that is representative of a voltage on the gate of the selected die (figure 5A), the monitoring of the voltage is executed after a first predetermined time period after beginning the injecting of the current in the gate of the selected die (paragraphs [0068], [0069]), the first predetermined time period value is determined from a first reference voltage (Fig. 5A, paragraphs [0068], [0069]), the value of which is strictly inferior to the 
Minagawa fails to explicitly teach memorizing the value of the monitored voltage.
Borden et al (US 7215590 B1) teaches, a semiconductor die with process variation compensated operating voltage.  A semiconductor die includes at least one process monitoring circuit for evaluating at least one process parameter of the semiconductor die. The at least one process monitoring circuit can include a first group of process monitoring circuits for monitoring NFET speed and a second group of process monitoring circuits for monitoring PFET speed. The process monitoring circuits can be distributed at the corners of the semiconductor die. The semiconductor die further includes a voltage control circuit configured to store optimum voltage information corresponding to the at least one process parameter. The voltage control circuit is further configured to selectively provide the optimum voltage information to a system power supply. The voltage control circuit includes a calculated optimum voltage register that stores the optimum voltage information corresponding to the at least one process parameter (line 61, column 1 – line 9, column 2).
Borden further teaches, The at least one process monitoring circuit can include a first group of process monitoring circuits and a second group of process monitoring circuits, where the first group of process monitoring circuits monitors NFET speed and the second group of process monitoring circuits monitors PFET speed. The process monitoring circuits can be distributed at each corner of the semiconductor die. The semiconductor die further includes a voltage control circuit configured to store optimum voltage information corresponding to the at 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Minagawa by providing a voltage control circuit with a non-volatile memory e.g. EPROM which stores optimum voltage information corresponding to the process parameters and transfers the programmed operating voltage information to system power supply selectively, as taught by Borden et al.
One of the ordinary skill in the art would have been motivated to make this modification such that the control circuit selectively provides user programmed operating voltage information to the system power supply, as taught by Borden et al.

Regarding dependent claim 10, Minagawa (US 2018/145503 A1) and Borden et al (US 7215590 B1) teach the method according to claim 9.


Regarding dependent claim 11, Minagawa (US 2018/145503 A1) and Borden et al (US 7215590 B1) teach the method according to claim 9.
Minagawa further teaches, characterized in that the dies are divided into a first and a second groups and in that once the method is executed for a die of one group, the method is executed for a die of the other group (paragraphs [0049], [0082], figure 2).

Regarding dependent claim 12, Minagawa (US 2018/145503 A1) and Borden et al (US 7215590 B1) teach the method according to claim 10.
Minagawa further teaches, characterized in that the dies are divided into a first and a second groups and in that once the method is executed for a die of one group, the method is executed for a die of the other group (paragraphs [0049], [0082], figure 2).

Regarding independent claim 13, Minagawa (US 2018/145503 A1) teaches, A device (The overcurrent protection device 32, figure 2, paragraph [0044]) for monitoring a multi-die power module comprising 2*N dies that are in a half-bridge switch configuration (figure 1, paragraph 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[0034], insulated gate bipolar transistors (referred to as IGBTs hereinafter) 22a, 22c, 22e as voltage-controlled semiconductor devices forming an upper arm unit connected to the positive line Lp and IGBTs 22b, 22d, 22f forming a lower arm unit connected to the negative line Ln), characterized in that the device comprises: a setter for setting the dies in a non conductive state (paragraphs [0038], [0039],[0043]), a selector for selecting one die 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
which is blocking a voltage (paragraph [0064]), an injector for injecting a current in a gate of the selected die in order to charge an input parasitic capacitance of the selected die (paragraph [0064]-[0066]), a monitor for monitoring a voltage that is representative of a voltage 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
on the gate of the selected die (paragraphs [0068], [0069]), the monitoring of the voltage is executed after a first predetermined time period after beginning the injecting of the current in the gate of the selected die (figure 5A), the first predetermined time period value is determined from a first reference voltage (Fig. 5A, paragraphs [0068], [0069]), the value of which is strictly inferior to the minimum value of the threshold voltages of the dies of the multi-die power module (paragraph 
Minagawa fails to explicitly teach a memory for memorizing the value of the monitored voltage.
Borden et al (US 7215590 B1) teaches, a semiconductor die with process variation compensated operating voltage.  A semiconductor die includes at least one process monitoring circuit for evaluating at least one process parameter of the semiconductor die. The at least one process monitoring circuit can include a first group of process monitoring circuits for monitoring NFET speed and a second group of process monitoring circuits for monitoring PFET speed. The process monitoring circuits can be distributed at the corners of the semiconductor die. The semiconductor die further includes a voltage control circuit configured to store optimum voltage information corresponding to the at least one process parameter. The voltage control circuit is further configured to selectively provide the optimum voltage information to a system power supply. The voltage control circuit includes a calculated optimum voltage register that stores the optimum voltage information corresponding to the at least one process parameter (line 61, column 1 – line 9, column 2).
Borden further teaches, The at least one process monitoring circuit can include a first group of process monitoring circuits and a second group of process monitoring circuits, where the first group of process monitoring circuits monitors NFET speed and the second group of process monitoring circuits monitors PFET speed. The process monitoring circuits can be distributed at each corner of the semiconductor die. The semiconductor die further includes a voltage control circuit configured to store optimum voltage information corresponding to the at 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Minagawa by providing a voltage control circuit with a non-volatile memory e.g. EPROM which stores optimum voltage information corresponding to the process parameters and transfers the programmed operating voltage information to system power supply selectively, as taught by Borden et al.
One of the ordinary skill in the art would have been motivated to make this modification such that the control circuit selectively provides user programmed operating voltage information to the system power supply, as taught by Borden et al.

Regarding dependent claim 14, Minagawa (US 2018/145503 A1) and Borden et al (US 7215590 B1) teach the method according to claim 13.


Regarding dependent claim 15, Minagawa (US 2018/145503 A1) and Borden et al (US 7215590 B1) teach the method according to claim 13.
Minagawa further teaches, characterized in that the dies are divided into a first and a second groups and in that once the device has monitored one die of one group, the device is configured to monitor a die of the other group (paragraphs [0049], [0082], figure 2).

Regarding dependent claim 16, Minagawa (US 2018/145503 A1) and Borden et al (US 7215590 B1) teach the method according to claim 14.
Minagawa further teaches, characterized in that the dies are divided into a first and a second groups and in that once the device has monitored one die of one group, the device is configured to monitor a die of the other group (paragraphs [0049], [0082], figure 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858